MEMORANDUM ***
Jose Ramirez Hernandez and his wife, Luis Josefina Ramos, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of their application for cancellation of removal. We dismiss the petition for review.
Petitioners’ sole contention on appeal is that they received ineffective assistance of counsel. We lack jurisdiction over the petitioners’ ineffective assistance of counsel claim because they did not exhaust their administrative remedies by first raising it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004) (explaining that exhaustion is jurisdictional); Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (holding that the petitioner must exhaust administrative remedies by first presenting ineffective assistance of counsel claim to the BIA).
*159PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.